DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/23/2022 has been entered. Claims 1-23 remain pending.  Claims 1, 8-9, and 16-17 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
Regarding claims 1 and 4-5, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  The siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration of boron within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Per the teaching of the original specification, Silly Putty ® generally has a dilatant property (P1/L15-28).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), or titanium diisoprooxide(bis-ethylacetoacetate) [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid, and the motivation to do so would have been as Bloomfield suggests some of the boron compounds may be substituted with the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents.  
Regarding claim 3, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claims 6-7, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
 Regarding claims 8-9 and 11-12, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  Per the teaching of the original specification, Silly Putty ® generally have a dilatant property (P1/L15-28).  Thuresson discloses the siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Thuresson discloses the process includes reacting the covalently cross-linked polymer with a boron compound (P29/L25-31).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), or titanium diisoprooxide(bis-ethylacetoacetate [0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid, and the motivation to do so would have been as Bloomfield suggests some of the boron compounds may be substituted with the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents.  
Regarding claim 10, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claim 13, Thuresson discloses the covalently cross-linked siloxanyl polymer cluster is reacted with the boron compound at a temperature in the range of 20-80°C (P31/L17-20).
Regarding claims 14-15, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson (WO 2014/177710 A1) in view of Bloomfield (US 2015/0344635 A9).
Regarding claims 16-17 and 19-20, Thuresson discloses bouncing putty or silly putty (P1/L5-14, P28/L6-20) comprising a polymeric composition comprising at least one covalently cross-linked siloxanyl polymer cluster which is further crosslinked by a boron compound (P4/L18-24, P6/L27-29).  Thuresson discloses the siloxanyl polymers may comprise on average at least two or at least three hydroxyl moieties per molecule (P5/L1-5).  The siloxanyl polymer include polydiphenylsiloxane, polydibutylsiloxane, polydipropylsiloxane, polydiethylsiloxane, polydimethylsiloxane (P6/L6-12).  The concentration within the polymeric composition is 0.010-00.16 wt% which is within the claimed range (P23/L18-22).  Thuresson discloses the process includes reacting the covalently cross-linked polymer with a boron compound with a particulate material (additive) (P29/L25-31).  Thuresson discloses the siloxanyl polymer clusters may contain vinyl-containing siloxanyl polymers (P14/L24-29).
	However, Thuresson does not disclose the at least one crosslinker comprises at least one of aluminum alkoxides, chelated aluminum complexes, titanium alkoxides, chelated titanium complexes, zirconium alkoxides, zirconium chelates, hafnium alkoxides, chelated hafnium complexes, and mixtures thereof.  Bloomfield teaches titanium compounds can be substitute for some of the boron compounds as temporary crosslinkers.  The titanium compounds include titanium alkoxides, such as titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), or titanium diisoprooxide(bis-ethylacetoacetate)[0077].  These crosslinking agents react with the silanol groups in the polyorganosiloxane [0065].  Bloomfield is concerned with viscoelastic silicon rubber compositions [0011].  Thuresson and Bloomfield are analogous art concerned with the same field of endeavor, namely viscoelastic silicone rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add titanium compounds including titanium alkoxides, such as titanium isopropoxide, titanium butoxide, titanium methoxide, titanium ethoxide, and titanium propoxide, titanium dibutoxide (bis-2,4,-pentanedionate), titanium diisopropoxide(bis-2,4-pentanedionate), titanium diisoprooxide(bis-ethylacetoacetate), or titanium 2-ethylhexoxid, and the motivation to do so would have been as Bloomfield suggests some of the boron compounds may be substituted with the titanium compounds as temporary crosslinkers [0077].  Addition of the titanium compounds would allow lower amounts of the boron compounds as crosslinking agents.  
Regarding claim 18, Thuresson discloses the siloxanyl polymer may typically have a viscosity in the range of 25-20000 cP at 20°C (P17/L7-9). The siloxanyl polymers may have a number average molecular weight in the range of 2 kD to 100 kD (P17/L7-9).  It would be expected that the siloxanyl polymer would have a weight average molecular weight well above about 500 Da since the weight average molecular weight would be the same or greater than the number average molecular weight.
Regarding claim 21, Thuresson discloses the covalently cross-linked siloxanyl polymer cluster is reacted with the boron compound at a temperature in the range of 20-80°C (P31/L17-20).
Regarding claim 22, Thuresson discloses additives, such as pigments or colorants (P27/L23-30).  Other additives include particulate or granular material, such as microspheres of plastic ceramics or glass as well as mica particles (P25/L5-7, P25/L27-29). 

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that neither Bloomfield nor the present application discloses polymer clusters nor does the present application require covalent crosslinking of such a cluster to a siloxy-containing compound as described by Thuresson (page 8) is not persuasive.  The instant claims do not exclude polymer clusters neither do the claims exclude covalent crosslinking of such a cluster to a siloxy-containing compound as described by Thuresson.  The transitional phrase for claims 1, 8, and 16 is “comprising”.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP § 2111.03.  Furthermore, what is disclosed in the original specification is not imported into the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B) Applicant’s argument that Thuresson provides a list on page 6, lines 24-25 of preferred boron compounds (page 8) is not persuasive.  Thuresson is not limited by preferred embodiments.  Thuresson discloses the boron compound must be capable of forming dynamic cross-links (P23/L12-13).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  Therefore, the boron compounds being trifunctional or higher is not required.  Furthermore, Bloomfield teaches difunctional compounds.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
C) Applicant’s argument that a skilled person would not have found it obvious to substitute a difunctional metal complex into Thuresson for a trifunctional boron compound (page 9).  As stated in B), Thuresson does not limit the boron compound.
D) Applicant’s argument that an ordinarily skilled person would have expected that a difunctional compound would only react with OH-terminated PDMS via chain extension, not crosslinking between chains (page 9) is not persuasive.  As stated in B) Thuresson is not limited to higher functional boron compounds.  Furthermore, Bloomfield recognizes temporary crosslinks are made by crosslinking agents such as boron, including boric acid or a boric acid ester [0063-0065].  Bloomfield further teaches titanium compounds which also include the difunctional compounds can substitute for some of the boron compounds as temporary crosslinkers [0077].  Therefore, one of ordinary skill in the art before the effective filing date would look to the teachings of Bloomfield for adding difunctional titanium crosslinking agents.
E) Applicant’s argument that a skilled person, as discussed by Dr. Spera, would have expected that this combination would change the principle of operation of the resulting composition (page 9) is not persuasive. As stated in B), Thuresson discloses the boron compound must be capable of forming dynamic cross-links (P23/L12-13).  Therefore, this would not change the principle of operation.  
F) Applicant’s argument that Bloomfield repeatedly refers to viscoelastic silicone rubbers (page 9) is not persuasive.  Bloomfield also discloses bouncing putty [0002].  These are the same compounds disclosed by Thuresson (P24/L5-10).  Therefore, one of ordinary skill in the art would look to the teachings of Bloomfield for suitable compounds to produce dynamic crosslinks.                     


Allowable Subject Matter
Claims 2 and 23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767